                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN COIT,                               :
          Plaintiff                       :
                                          :             No. 1:18-cv-2273
             v.                           :
                                          :             (Judge Kane)
LISA SHAW,                                :
             Defendant                    :


                                      ORDER

      AND NOW, on this 28th date of May 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Defendant’s motion to dismiss (Doc. No. 17), converted to a motion for summary
         judgment, is GRANTED;

      2. The Clerk of Court is directed to enter judgment in favor of Defendant Lisa Shaw and
         against Plaintiff Kevin Coit;

      3. Plaintiff’s motion to appoint counsel (Doc. No. 24) is DENIED AS MOOT; and

      4. The Clerk of Court shall CLOSE this case.


                                                        s/ Yvette Kane
                                                        Yvette Kane, District Judge
                                                        United States District Court
                                                        Middle District of Pennsylvania
